   Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 1 of 53




                 KNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF ALABAMA
                     -),c,), EASTERN DIVISION

 THE-STATE OF ALABAMA;ROBERT
 ADERHOLr Reiiresentative for Alabama's
 4th-Congrdsaional\District, in his official and
 individnal-6aiiacities; WILLIAM GREEN;
 and CAMARAN WILLIAMS,
                                                                              3:21-cv-211-RAH
                                Plaintiffs,        CIVIL ACTION NO.

                        v.                         COMPLAINT FOR DECLARATORY AND
                                                   INJUNCTIVE RELIEF
 UNITED STATES DEPARTMENT OF
 COMMERCE;GINA RAIMONDO,in her                     THREE-JUDGE COURT REQUESTED
 official capacity as Secretary of Commerce;       PURSUANT TO 28 U.S.C.§ 2284
 UNITED STATES BUREAU OF THE
 CENSUS,an agency within the United States
 Department of Commerce; and RON
 JARMIN,in his official capacity as Acting
 Director ofthe U.S. Census Bureau,

                                Defendants.



                                        INTRODUCTION

       1.      This suit challenges two unlawful actions by the U.S. Commerce Department and

Census Bureau in relation to the 2020 decennial census—(1)Defendants' decision to produce ma-

nipulated redistricting data to the States, and (2) Defendants' refusal to produce redistricting data

on time.

       2.      First, the skewed numbers. Congress has ordered the Secretary of Commerce to

work with the States to learn what they need for redistricting and then report to each State accurate

"Nabulations of population" for subparts of each State for purposes of"legislative apportionment

or districting of such State." 13 U.S.C. § 141(c). But the Secretary, through the Census Bureau,

has announced that she will instead provide the States purposefully flawed population tabulations.
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 2 of 53




The Bureau intends to use a novel statistical method called differential privacy to intentionally

skew the population tabulations provided to States to use for redistricting. Thus, while the Bureau

touts its mission "to count everyone once, only once, and in the right place,"1 it will force Alabama

to redistrict using results that purposefully count people in the wrong place.

       3.      Indeed,the only counts that will be unaltered by differential privacy will be the total

population ofeach State, the total housing units at the census block level, and the number ofgroup

quarters facilities by type at the census block level. All other tabulations—such as how many

people live in a census block, or how many ofthose people identify as a certain race or ethnicity—

will be intentionally skewed.

       4.      Census Bureau officials have suggested that the privacy requirements of 13 U.S.C.

§ 9require the use ofdifferential privacy to protect the personal information ofcensus respondents.

But that's not true. The Census Bureau has not shown that other disclosure avoidance methods

would not satisfy the privacy requirements of § 9 while also meeting the Secretary's statutory

obligation to deliver true—and usable—population tabulations to the States. Indeed, the privacy

safeguards that the Census Bureau used for the 2010 decennial census and redistricting data appear

to have worked extremely well. There have been no reports that anyone outside the Bureau has

gained access to the responses of a particular identified person from the released 2010 data. While

the Bureau is free to build on its past privacy successes, it cannot do so by providing States false

"[t]abulations ofpopulation."

       5.      The application ofdifferential privacy will bring significant harm to Alabama,Rep-

resentative Aderholt, William Green, and Camaran Williams.




1 See U.S. Census Bureau, 2020: Census: Our Mission to Count Everyone (Dec. 2020),
https://perma.cc/43R7-LNAL.


                                                 2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 3 of 53




       6.       Alabama has a congressionally created right to receive lawfully composed "Nabu-

lations ofpopulatioe at the sub-state level to use for redistricting, and Defendants plan to deprive

Alabama ofthis right by providing the State altered and deliberately inaccurate population tabula-

tions. That in turn harms the State's sovereign interest in drawing districts that provide its residents

fair representation. And the errors the Bureau intends to inject into the redistricting data increase

the chance that the State will face litigation over its redistricting decisions.

       7.       Relatedly, Representative Aderholt, William Green, Camaran Williams, and others

across the State face the very real risk that their voting power will be diluted when the Bureau

purposefully misreports the number of people living in different areas of the State. That is why

Congress has extended the States' rights to receive accurate "Nabulations of populatioe to "any

Representative or Senator in Congress" or "any resident of a State whose congressional represen-

tation or district could be changed as a result of the use of a statistical methoe when use of such

method violates federal law and is "in connection with the ... decennial'censusn to determine the

population for purposes of the ... redistricting of Members in Congress." Departments of Com-

merce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act of 1998, Pub.

L. No. 105-119, § 209(d)(2),(b), 111 Stat. 2440(codified at 13 U.S.C. § 141 note). Congress has

determined that violations of 13 U.S.C. § 141(c) due to unlawful statistical methods harm repre-

sentatives and the people whose representation could be affected. Id. § 209(d).

        8.      Not only does the Bureau intend to produce false redistricting numbers, it intends

to produce'numbers half a year behind schedule. Congress required the Bureau to engage in a five-

year collaborative process with the States to ensure delivery of redistricting data by no later than

March 31, 2021. See 13 U.S.C. § 141(c). Alabama upheld its end of the deal, but the Bureau has

decided—unilaterally—that it will instead submit data to the States by September 30, 2021. The




                                                   3
   Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 4 of 53




Bureau has no authority to grant itselfthis sizeable extension and deprive Alabama ofinformation

to which it is entitled. That is especially so because the Bureau's delay imposes substantial costs

on Alabama as the State seeks to meet its constitutional obligations and run its 2022 statewide

elections effectively and in accordance with State law.

       9.      Plaintiffs seek relief from these harms now—before the population tabulations are

published using the differential privacy method, and before the delay extends beyond the statutory

deadline. There is cause for haste. As soon as the faulty numbers are released, States will rely on

them to redistrict. Defendants will not then be able to release a second, accurate set of population

tabulations without causing immense harm. States that are already facing time pressures because

of Defendants' delay will be forced to start the redistricting process over or face a barrage oflaw-

suits for using second-rate redistricting data. There could also be significant privacy risks with

releasing a second set oftabulations.

        10.    For this reason, Congress has encouraged litigants to seek relief before the census

numbers are released. As Congress explained: "[T]he decennial enumeration of the population is

a complex and vast undertaking, and if such enumeration is conducted in a manner that does not

comply with the requirements ofthe Constitution or laws ofthe United States, it would be imprac-

ticable for the States to obtain, and the courts of the United States to provide, meaningful relief

after such enumeration has been conducted." Pub. L. No. 105-119, § 209(a)(8).

       11.     Accordingly, Plaintiffs thus seek declaratory and injunctive relief now. Plaintiffs

ask the Court to declare that Defendants' actions are unlawful, enjoin Defendants from using dif-

ferential privacy in connection with the 2020 census, and enjoin Defendants from delaying the

release ofthe redistricting data to the States. In the alternative, Plaintiffs seek a writ of mandamus

requiring Defendants to meet the statutory March 31 deadline.




                                                 4
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 5 of 53



                                 JURISDICTION AND VENUE

        12.    The Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 2201(a),

and Public Law No. 105-119,§ 209(b). Jurisdiction is also proper under the judicial review provi-

sions ofthe Administrative Procedure Act("APA"),5 U.S.C. § 702.

        13.    Declaratory and injunctive relief is sought as authorized in 28 U.S.C. §§ 2201 and

2202.

        14.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2) and (e)(1). De-

fendants are United States agencies or officers sued in their official capacities. Plaintiffs the State

of Alabama and William Green are residents ofthis judicial district, and a substantial part of the

events or omissions giving rise to this Complaint occurred and are continuing to occur within the

Middle District of Alabama.

                            THREE-JUDGE COURT REQUESTED

        15.    Plaintiffs bring claims under Section 141 ofthe Census Act, 13 U.S.C. § 141; Sec-

tion 209 ofPublic Law No. 105-119, which is codified in a note to 13 U.S.C. § 141; and 28 U.S.C.

§ 2284(a), as this case involves a challenge to a statistical method used to provide "Nabulations

of populatioe for States to use in drawing congressional districts. See 13 U.S.C. § 141(c)

        16.    Section 209 provides for a three-judge court to hear such challenges."Any person

aggrieved by the use of any statistical method in violation ofthe Constitution or any provision of

law ... in connection with the ... decennial census,to determine the population for purposes ofthe

apportionment or redistricting of Members in Congress may in a civil action obtain declaratory,

injunctive, and any other appropriate relief against the use of such method," Pub. L. No. 105-119

§ 209(b). And "[a]ny action brought under this section shall be heard and determined by a district

court of three judges in accordance with section 2284 of title 28, United States Code." Id.

§ 209(e)(1). Moreover, "[i]t shall be the duty of a United States district court hearing an action


                                                  5
   Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 6 of 53




brought under this section and the Supreme Court of the United States to advance on the docket

and to expedite to the greatest possible extent the disposition of any such matter." Id. § 209(e)(2).

       17.     Plaintiffs are "aggrieved persons." An "aggrieved person ... includes": (1) "any

resident of a State whose congressional representation or district could be changed as a result of

the use of a statistical method challenged in the civil action;(2) any Representative or Senator in

Congress; and (3) either House of Congress." Pub. L. No. 105-119 § 209(d)(emphasis added).

The individual Plaintiffs are "aggrieved persons" because Representative Aderholt is a "Repre-

sentative ... in Congress" and each individual Plaintiff is a "resident of' Alabama "whose repre-

sentation or district could be changed as a result ofthe use ofa statistical method...."Id.

       18.     The State is also an "aggrieved person." Section 209(d)'s list of aggrieved persons

is not exhaustive. See Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of

Legal Texts 132-33 (2012)(collecting cases for proposition that "[Ole verb to include introduces

examples, not an exhaustive lisr). Because, by its text, Congress created the guarantee of accurate

"Nabulations of populatioe for States to use in their redistricting process, Defendants' violation

of Section 141(c) by use of a statistical method confirms that Alabama is also an "aggrieved per-

son" within the meaning ofSection 209.See Pub. L.No. 105-119 § 209(a)(8)(noting that Congress

created Section 209(b)'s cause of action because "it would be impracticablefor the States to ob-

tain ... meaningful relief after such enumeration has been conductee(emphasis added)).

       19.     Defendants' use of differential privacy for the 2020 decennial census is a statistical

method that violates Plaintiffs' rights under 13 U.S.C. § 141(c). Moreover, Defendants' delay in

producing redistricting data is caused at least in part by Defendants' decision to implement differ-

ential privacy, as Defendants have struggled to apply this novel (and unlawful) approach to the




                                                 6
   Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 7 of 53



2020 census. Thus,Defendants' use ofa statistical method in violation ofSection 141(c)is causing

a delay that harms Alabama and Representative Aderholt.

        20.    Therefore, this action "shall be heard and determined by a district court of three

judges in accordance with section 2284 of title 28, United States Code." Pub. L. No. 105-119

§ 209(e)(1).

        21.    In accordance with this Court's Local Rule 9.3(a), Plaintiffs have also attached to

this Complaint a brief statement setting forth in more detail the basis for this request.

                                              PARTIES

        22.    Plaintiff the State of Alabama, by and through its Attorney General, is a sovereign

State of these United States of America. The State is tasked with creating federal congressional

districts after each decennial census. See U.S. Const. art. I, § 4, cl. 2. The State is also tasked with

using the census data to redistrict and reapportion its State House of Representatives and State

Senate seats. See Ala. Const. art. IX,§§ 198, 199,200. The State brings this action to redress harms

to its proprietary and sovereign interests.

        23.    Plaintiff Robert Aderholt is United States Representative for Alabama's 4th Con-

gressional District. He resides in Haleyville, Alabama. He regularly votes in local, state, and fed-

eral elections. Representative Aderholt also works regularly to ensure that Alabama and his con-

gressional district receive all appropriate aid under federal formulas that depend on accurate census

data.

        24.    Plaintiff William Green resides in Montgomery, Alabama. He regularly votes in

local, state, and federal elections in Alabama, served on Montgomery City Council for four years,

and has been a candidate for state legislative office.

        25.    Plaintiff Camaran Williams resides in Pell City, Alabama. He regularly votes in

local, state, and federal elections in Alabama. For the last four years, Mr. Williams has served on


                                                   7
     Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 8 of 53



the Pell City planning commission, where he regularly uses census data to carry out the analyses

necessary to make many of the decisions that come before him in this public role.

        26.     Defendant the United States Department of Commerce is a cabinet-level agency

within the executive branch of the United States. The Department of Commerce is an agency

within the meaning of 5 U.S.C. § 552(f). The Commerce Department is responsible for planning,

designing, and implementing the 2020 census. 13 U.S.C. § 4.

        27.    Defendant Gina Raimondo is the Secretary of Commerce. She is responsible for

conducting the decennial census ofthe population and overseeing the Census Bureau. She is sued

in her official capacity.

        28.    Defendant the United States Bureau of the Census is an agency within, and under

the jurisdiction of, the Department of Commerce. 13 U.S.C. § 2. The Census Bureau is the agency

responsible for planning and administering the decennial census.

        29.    Defendant Ron S. Jarmin is the Acting Director of the Census Bureau and is per-

forming the non-exclusive functions and chilies therein. He is sued in his official capacity.

                                  FACTUAL ALLEGATIONS

I.      The Census Bureau's Core Mandate Is To Conduct The Decennial Census So
        Congress Can Apportion House Seats Among States And States Can Redistrict.

        A.     The Constitution Requires an "Actual Enumeratioe for'Apportionment of
               Representatives Between the States and to Redistrict Within Each State.

        30.    Under the U.S. Constitution, representation in the House ofRepresentatives is "ap-

portioned among the several States according to their respective numbers, counting the whole

number ofpersons in each State, excluding Indians not taxed." U.S. Const. amend XIV,§ 2.

        31.    To determine the `Vhole number of persons in each State," an "actual Enumera-

floe is required every ten years,"in such Manner as [Congress] shall by Law direct." U.S. Const.

art I, § 2, cl. 3. This "actual Enumeratioe is called the decennial census.


                                                 8
    Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 9 of 53



       32.     The "actual Enumeration" is thus required for apportionment.

       33.     The necessity ofan "actual Enumeration"is embodied in the self-described mission

ofthe Census Bureau "to count everyone once, only once, and in the rightplace."2

       34.     There are two main components of apportionment. The first is the division of con-

gressional seats among the 50 States. The second is the redistricting process within each State that

follows that division. See U.S. House ofRepresentatives, 525 U.S. at 328-34 (majority opinion)

(discussing the "purposes" of apportionment).

       35.     Congress enacted the Census Act to direct the "Manner" in which the decennial

census occurs. See generally 13 U.S.C. § 1 et seq. Under the Act, the Secretary of Commerce is

required to,"in the year 1980 and every 10 years thereafter, take a decennial census ofpopulation

as ofthe first day of April ofsuch year." 13 U.S.C. § 141(a).

       36.     The Secretary of Commerce oversees the U.S. Census Bureau.

       37.     Following the census, the Secretary has two primary sets of population tabulations

she must report. First, within 9 months ofthe census date, the Secretary is required to provide the

President "Mlle tabulation of total population by States" for use in "the apportionment of Repre-

sentatives in Congress among the several States." 13 U.S.C. § 141(b).

       38.     Second, the Secretary must report population tabulations to the States to use for

redistricting. Id. § 141(c). This is the last step of a multi-year collaborative process between the

Secretary and the States.

       39.     The first step in providing the redistricting data to the States is for the Secretary to,

"not later than April 1 of the fourth year preceding the decennial census date," establish criteria




2 See U.S. Census Bureau, 2020: Census: Our Mission to Count Everyone (Dec. 2020),
https://perma.cc/43R7-LNAL (emphasis added).


                                                  9
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 10 of 53



for States' "plan[s] identifying the geographic areas for which specific tabulations of population

are desired." Id. "Such criteria shall include requirements which assure that such plan shall be

developed in a nonpartisan manner."Id.

       40.     Then, "not later than 3 years before the decennial census date," the "officers or

public bodies having initial responsibility for the legislative apportionment or districting of each

State may ... submit to the Secretary a plan identifying the geographic areas for which specific

tabulations of population are desired." Id. These plans must meet the criteria set by the Secretary.

If they do not, the Secretary "shall consult to the extent necessary with such officers or public

bodies" to bring the plan into compliance. Id.

       41.     By April 1, 2017, Alabama submitted to the Secretary a plan identifying the geo-

graphic areas for which tabulations ofpopulation are desired for the 2020 census.

       42.     The Secretary approved Alabama's plan.

       43.     After plans are finalized and approved,"Nabulations of populations for the areas

identified in any plan approved by the Secretary shall be completed by him as expeditiously as

possible after the decennial census date and reported to the Governor of the State involved and to

the officers or public bodies having responsibility for legislative apportionment or districting of

such State."Id. The "tabulations ofpopulation ofeach State requesting a tabulation plan, and basic

tabulations ofpopulation ofeach other State, shall, in any event,be completed,reported, and trans-

mitted to each respective State within one year after the decennial census date." Id.

       44.     The population tabulations under subsections (b) and (c) are similar in nature in

that they are both required for apportionment purposes. The first is used to apportion Representa-

tives in Congress among the States, while the second is used for legislative apportionment and




                                                 10
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 11 of 53




redistricting within each State. But both sets of tabulations must be accurate and in accord with

the statutory and constitutional requirements of an "actual Enumeration."

       B.      The Census Bureau Must Report Apportionment Data Within Nine Months
               and Redistricting Data Within One Year of the Census Date.

       45.     As noted, Section 141 of the Census Act codifies two of the Secretary's most im-

portant census-related duties: providing "tabulation oftotal population by States ... as required for

the apportionment of Representatives in Congress," and providing to the States "tabulations of

populatioe which allow the States to draw their legislative districts. 13 U.S.C. § 141(b)-(c).

       46.     The Act expressly requires that "[t]he tabulation of total population ... shall be

completed within 9 months after the census date." 13 U.S.C. § 141(b).

       47.     The Act also requires that the redistricting data required under Public Law No. 94-

171, "shall be completed by [the Secretary] as expeditiously as possible ... [and] shall, in any

event, be completed, reported, and transmitted to each respective State within one year after the

decennial census date."Id. § 141(c).

       48.     The Act defines "decennial census date as April 1 of the year in which the decen-

nial census takes place. Id. § 141(a). Apportionment data's nine-month window means that "tabu-

lation oftotal populatioe is due by December 31 ofthe year the census takes place. And the one-

year window from April 1 closes March 31 ofthe following year, which is therefore the statutory

deadline for delivery of redistricting data to States.

       49.     The deadlines are not discretionary. As noted above,the Act declares the Secretary

"shall"—not"may"—complete, report, and transmit redistricting data to the States by March 31.

Id. § 141(c). By using such mandatory language, the Act "impose[s] [a] discretionless obliga-

tion[]" rather than an optional one. Lopez v. Davis, 531 U.S. 230,241 (2001).




                                                  11
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 12 of 53




       C.      The Census Bureau Can Protect Census Respondents' Privacy While Still
               Providing True Redistricting Data to States.

       50.     Congress has charged the Census Bureau with protecting the private information of

those who participate in the decennial census. See 13 U.S.C. § 9.

       51.     In particular,the Bureau may not"make any publication whereby the data furniShed

by any particular establishment or individual ... can be identified." Id. § 9(a)(2).

       52.     The Bureau has used a number of disclosure avoidance methods to successfully

protect the identity ofcensus respondents in recent censuses.3

       53.     For example,in the 2010 census, first, and most basically, before releasing any files

with data at the respondent level ("microdate), the Bureau removed the direct identifiers of the

respondents—their names, addresses, telephone numbers, and the like. Id. at 4.

       54.     Second, the Bureau used topcoding and bottom-coding to mask outliers in data in-

volving continuous variables,"such as age and dollar amounts."Id. "When topcoding, the top 0.5

percent of all values or the top 3.0 percent of all nonzero values (whichever [a]ffects the least

amount ofrecords) are cut off' and replaced with the topcode cut-off value "or the mean or inter-

polated median of all topcoded values." Id. So, for example, someone whose age is 95 may have

his age instead recorded as 90 to ensure that the respondent does not stick out in an uncrowded

census block. Bottom-coding works the same way,just on the other end ofthe distribution. Id.

       55.     Third, the Bureau set minimal weighted-population thresholds that needed to be

met before it released data regarding that population. For example, categorical variables needed to

"have at least 10,000 people nationwide in each published category." Amy Lauger et al., U.S.

Census Bureau, Disclosure Avoidance Techniques at the U.S. Census Bureau: Current Practices


3 See generally Laura McKenna,U.S. Census Bureau,Research & Methodology Directorate:Dis-
closure Avoidance Techniques Usedfor the 1960 Through 2010 Decennial Census ofPopulation
and Housing Public Use Microdata Samples(Apr. 2019), https://perma.cc/9LBN-5BWV.


                                                 12
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 13 of 53




and Research 2(Sept. 26, 2014), https://perma.cc/2UXQ-SAFL. If the threshold was not met for

a certain category, the category would be combined with another one (or ones) until it was. The

categories would then be recoded as a broader interval and published that way. Id. The Bureau

also recoded or rounded the numbers for certain "categorical and continuous variables," such as

property taxes and responses involving certain dollar amounts. See McKenna,supra, at 4.

       56.     Fourth, and most significantly, the Bureau used data swapping of household data

in the 2000 and 2010 censuses to protect the identity ofrecords with a high risk of disclosure. See

Nat'l Conf. of State Legislatures, Differential Privacyfor Census Data Explained(Feb. 1, 2021),

https://perma.cc/DA93-36GA.

       57.     Data swapping works like this: "Consider a census block with just 20 people in it,

including one Filipino American. Without any disclosure avoidance effort, it might be possible to

figure out the identity ofthat individual. With data swapping, the Filipino American's data might

be swapped with that of an Anglo American from a nearby census block—a census block where

other Filipino Americans reside. The details for the person would be aggregated with others, and

therefore not identifiable, and yet the total population in both census blocks would remain accu-

rate."Id.

       58.     Data swapping was the "primary way of protecting Census 2010 ... tabular data

products." Laura Zayatz et al., U.S. Census Bureau, Disclosure Avoidancefor Census 2010 and

American Community Survey Five-year Tabular Data Products 11 (Nov. 23, 2009),

https://perma.cc/GF4V-QTVA.

       59.     Notably, not all data are swapped between households when this technique is used.

Rather, "[o]iily records which [a]re unique in their block based on a set of key demographic




                                                13
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 14 of 53




variables" are swapped.,Id. at 4. A11 other variables—most importantly,the population numbers—

are left undisturbed.

       60.     Additionally,because the swaps typically occur within the same general geographic

area—qor example, across [census] tracts but within the same county," McKenna,supra, at 5—

the error rate for characteristic data is reduced as census data are viewed at higher levels of geo-

graphic scope. In this way,race data, for instance, can remain relatively "true" for a congressional

district, even ifthe household records within that district are swapped with those in nearby census

blocks. Errors are pushed to the geographic boundaries.

       61.     Fifth, the Bureau has also used partially synthetic data to protect records at group

quarters for which data swapping is not an option.(Records from a nursing home group quarters,

for example, cannot be swapped for those at a nearby college dorm.) See id. To create partially

synthetic data, the data are modeled according to a general linearized model and records that may

cause a disclosure risk are flagged."Th[e]variable values that are causing the disclosure risk prob-

lem in a given unique record are then blanked and replaced with values generated from the model."

Id. Importantly, "[g]eography and type of[group quarters] are never altered, and the numbers of

people of less than age 18 and age 18 or more are never changed."Id. Thus, States are still given

an accurate picture ofhow many people are present and whether they are of voting age.

       62.     These protections have worked "extremely well." Steven Ruggles et al., Differen-

tial Privacy and Census Data:Implicationsfor Social and Economic Research, 109 AEA PAPERS

AND PROCEEDINGS 404(May 2019), https://perma.cc/GW29-GNAV."Indeed,there is not a single

documented case of anyone outside the Census Bureau revealing the responses of a particular

identified person in public use decennial census or [American Community Survey] data."Id.




                                                14
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 15 of 53




       63.     In addition to protecting the privacy ofrespondents, these techniques also resulted

in census data that was accurate and reliable for States to use in their redistricting processes.

II.    Alabama Relies On Census Data Being Accurately And Timely Reported.

       64.     Article I of the U.S. Constitution grants States the ability to regulate the "Times,

Places and Manner of holding Elections for Senators and Representatives." U.S. Const. art. I, § 4,

cl. 1. This language confers upon States the "authority to provide a complete code for congres-

sional elections ...; in short, to enact the numerous requirements as to procedure and safeguards

which experience shows are necessary in order to enforce the fundamental right involved." Smiley

v. Holm,285 U.S. 355, 366(1932).

       65.     Federal law informs Alabama's State-law reapportionment and redistricting re-

quirements. Pursuant to the U.S. Constitution, States must draw congressional districts equal in

number to the number of seats States are apportioned based on their populations. See U.S. Const.,

art. I, § 2, cl. 3. Additionally, the one-person-one-vote principle requires that States draw legisla-

tive districts that are nearly equivalent in population. See Evenwel v. Abbott, 136 S. Ct. 1120, 1123-

24(2016).

       66.     To abide by these principles, States like Alabama rely on the Census Act's guaran-

tee that the Bureau will provide timely and accurate reapportionment and redistricting data. See 13

U.S.C. § 141(c). Alabama relies on these data for various functions, including legislative and con-

gressional apportionment. The reapportionment and redistricting data required under the Census

Act thus further Alabama's sovereign interest in ensuring its districts are sufficiently equal in pop-

ulation to meet the Constitution's requirements.

       67.     Pursuant to their authority under and obligations to the U.S. Constitution, many

States—Alabama among them—have expressly tied their redistricting processes to the Bureau's

decennial census numbers. See, e.g., Ala. Const. art. IX, §§ 197-200; Cal. Const. art. XXI, § 1;


                                                  15
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 16 of 53




Ohio Const., art. XI, §3(A); art. XIX, § 2(A)(2); see also, e.g., Census Data Snafu Upends 2022

Elections, Politico (Mar. 1, 2021), https://perma.cc/DZ5N-275Y ("At least nine states" including

Alabama "have constitutional or statutory deadlines to redraw their maps, according to the Na-

tional Conference of State Legislatures, ...."). Any action the Bureau takes to alter the delivery of

redistricting data therefore has immediate, foreseeable effects on States and related parties.

       68.      Alabama and its local governments rely upon timely and accurate census data to

conduct elections, receive fair allocations offederal and state funds, and conduct fair redistricting.

       69.      Alabama's citizens, including Plaintiffs, rely upon timely and accurate census data

so that their votes are not diluted.

        A.      Alabama Relies on Timely and Accurate Census Data to Redistrict.

       70.     Like the citizens of many other States, Alabamians have enshrined in their State

Constitution redistricting and reapportionment calculations, which expressly rely on the Bureau's

decennial census. For example,the Alabama Constitution provides that"members ofthe House of

Representatives shall be apportioned by the legislature among the several counties of the state,

according to the number ofinhabitants in them, respectively, as ascertained by the decennial cen-

sus ofthe United States ...." Ala. Const. art. IX, § 198.

       71.     The people of Alabama have also constitutionalized redistricting and reapportion-

ment procedures with direct reference to the census. The Alabama Constitution expressly requires

the State Legislature to conduct legislative redistricting "at its first session after taking the decen-

nial census ofthe United States." Ala. Const. art. IX,§§ 199-200. The Alabama Legislature's "first

session after taking the decennial census of the United States" began February 2, 2021, and will

adjourn May 30.

       72.      As a practical matter, the Alabama Legislature cannot conduct this constitutionally

required redistricting without the decennial census's redistricting data.


                                                  16
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 17 of 53




       B.      Alabama Relies on Timely and Accurate Census Data to Conduct Elections.

       73.     Redistricting is not the only election-related process in Alabama tied to the arrival

of new census data. Following the redistricting process, each Alabama county's Board of Regis-

trars, in conjunction with each county commission, must reassign Alabama's more than three mil-

lion registered voters to their correct precincts and districts. This process is no small feat, and 'in

most of Alabama's counties it requires officials to engage in a manual process that can take six

months to complete.

       74.     Alabama's various county Boards of Registrars must complete this process by the

time absentee voting begins, which is set by statute to commence 55 days prior to the primary

election. Ala. Code §§ 17-11-5(b); 17-11-12. For Alabama's statewide 2022 elections, absentee

voting will thus begin March 30, 2022.

       75.     If the Bureau were to heed its statutory obligation and deliver the redistricting data

no later than March 31,2021, Alabama's Boards ofRegistrars would have no problem reassigning

Alabama's registered voters to their correct precincts and districts prior to the opening of absentee

voting. But if the Bureau delays delivering the data, then the Legislature will delay redistricting,

and Boards of Registrars will be left with precious little time to assign voters to their new voting

districts before voting begins.

       76.     The candidates who run in Alabama's elections also rely on timely and accurate

census data. By statute, candidates intending to participate in the 2022 primary election may begin

soliciting and accepting contributions on May 24,2021. Ala. Code § 17-5-7(b)(2). But in order to

solicit funding and effectively campaign, candidates must know which districts they may represent

and from whom they ought to solicit support.




                                                  17
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 18 of 53




        77.    Delayed redistricting data places additional burdens on independent candidates

who must gamer a statutorily required number ofsignatures to appear on the ballot. See Ala. Code

§ 17-6-22. These candidates will face difficulties collecting ballot-access signatures until they

know who they are hoping to represent.

        78.    Moreover, because many elected positions in Alabama state government have res-

idency requirements for candidates, see, e.g., Ala. Const. art. IV, § 47, it is particularly important

for these candidates to know where district lines will fall as early as possible.

III.    Defendants Are Using a Statistical Method to Deliberately Skew Census Data To Re-
        port Inaccurate Tabulations Of Population To The States.

        79.    In September 2017, the U.S. Census Bureau announced at its Scientific Advisory

Committee meeting that it would be using a disclosure avoidance method called "differential pri-

vacy' for the 2020 census.4 John M. Abowd, the Chief Scientist and Associate Director for Re-

search Methodology at the Census Bureau, publicly announced the decision the following August

at the Association of Computing Machinery's Special Interest Group on Knowledge, Discovery,

and Data Mining's annual conference in London.5 Three months after that, differential privacy was

added to the fourth version ofthe Bureau's 2020 Census Operational Plan.6

        80.    This represents final agency action in the implementation of differential privacy.




4 See Sirnson L. Garfinkel, U.S. Census Bureau, Modernizing Disclosure Avoidance: Report on
the 2020 Disclosure Avoidance Subsystem as Implementedfor the 2018 End-to-End Test (Sept.
15, 2017), https://perma.cc/4J8B-ZEXM.
5 See John M. Abowd, U.S. Census Bureau, Presentation to the 24th ACM SIGKDD Conference
on Knowledge Discovery and Data Mining, The U.S. Census Bureau Adopts Dfferential Privacy
(Aug. 23, 2018),https://perma.cc/USZ6-ZPLC.
6 See U.S. Census Bureau, 2020 Census OperationalPlan: A New Designfor the 21st Centuty v.4
(Dec. 2018), https://perma.cc/6XCD-38R4.


                                                 18
    Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 19 of 53



        81.     Differential privacy is a "formal privacy" method that "inject[s] a precisely cali-

brated amount of noise"—i.e., intentional error—"into the data to control the privacy risk of any

calculation or statistic."'

        82.    "[T]he goal of differential privacy is to obscure the presence or absence of any

individual, or small group ofindividuals," from the dataset.8

        83.     Data "is said to be differentially private if by looking at the output, one cannot tell

whether any individual's data was included in the original dataset or not."9

        84.     To accomplish this goal, the accuracy of the data is intentionally skewed by a sta-

tistical method. Privacy is the result of mathematical manipulation of the true numbers—"perfect

privacy would result in completely useless data," while "perfect accuracy would result in releasing

the data in fully identifiable form."1°

        85.     The chosen blend of accuracy and privacy results in a measure called the "privacy-

loss budger or "epsilon"(s). An epsilon ofzero results in perfect privacy but useless data, whereas

an epsilon ofinfinity results in perfect accuracy but theoretically imperfect privacy.

        86.     The Bureau did not provide notice in the Federal Register of its decision to adopt

differential privacy for the 2020 census. Nor did it otherwise seek public comment before the de-

cision was made. The closest it came was a July 2018 solicitation offeedback "to understand how

the public uses decennial census data products"—but that solicitation occurred after the Bureau



7 Michael Hawes, U.S. Census Bureau, Title 13; Differential Privacy, and the 2020 Decennial
Census 22 (Nov. 13, 2019), https://perma.cc/MRQ2-67WG; see also JASON, Formal Privacy
Methodsfor the 2020 Census(Apr. 2020), https://perma.cc/G8ZM-YNN6.
8 See Cynthia Dwork,Differential Privacy: A Cryptographic Approach to Private Data Analysis,
in PRIVACY,BIG DATA AND THE PUBLIC GOOD 302-03 (Julia Lane et al., eds., 2014).
9 Harvard University Privacy Tools Project, Differential Privacy, https://perma.cc/T7NJ-N397
(last visited Mar. 2, 2021).
1° Hawes, Title 13, Differential Privacy, and the 2020 Decennial Census, supra, at 22 (cleaned
up).


                                                  19
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 20 of 53




had already determined that it would be using the new method for the 2020 census. See Soliciting

Feedback From Users on 2020 Census Data Products, 83 Fed. Reg. 34,111 (July 19, 2018). Nor

did that solicitation explicitly mention differential privacy or disclosure avoidance methods in any

case. Id.

       87.     The global privacy-loss budget for the 2020 census has still not been set, nor has

there been a formal mechanism for outside political input or participation in that decision—even

though "[t]he proponents of differential privacy ... have always maintained that the setting of[the

privacy-loss budget]is a policy question, not a technical one."11 Instead,the Census Bureau's Data

Stewardship Executive Policy Committee is expected to set the global privacy-loss budget in early

June 2021.12

       88.     Thus, the Bureau's continuing adjustments to its novel differential privacy scheme

will significantly lengthen the Bureau's delay in producing the redistricting data that is due on

March 31, 2021.

       89.     The Bureau has already set the "invariants"—i.e., unaltered numbers—that States

will receive from the 2020 census. They will be:(1)the total population ofeach State,(2)the total

housing units at the census block level, and (3) the number of group quarters facilities by type at

the census block leve1.13 All other tabulations—such as how many people live in a census block,

or how many ofthose people identify as a certain race or ethnicity—will be skewed intentionally.




 11 Simson L. Garfinkel, John M. Abowd, & Sarah Powazek,Issues Encountered Deploying Dif-
ferential Privacy 3(Sept. 6, 2018), https://perma.cc/7TZQ-AFTD.
 12 See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),
 https://perma.cc/D6VJ-N5Z3.
 13 See U.S. Census Bureau, 2020 Census State Redistricting Data (Public Law 94-171) Summary
File 7-3(Feb. 2021), https://perma.cc/9HWC-492T.


                                                20
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 21 of 53




        90.     Not only that, but the variant tabulations will be skewed in a way that affects dif-

ferent populations differently."Rural areas will see a greater variance from the raw data than urban

areas."14 "Smaller subpopulations, such as specific racial groups, will be affected more than larger

racial or ethnic groups." Id. And "[Ole impact on states will vary, depending on their overall de-

mographics."15

        91.     The Bureau's adoption of differential privacy will cause the Bureau, for the first

time ever, to purposefully report incorrect population counts to the States to use for redistricting.

It will do so based on a statistical method that(A)is unnecessary and unproven for apportionment

purposes; (B) will prevent redistricting from reflecting accurate population and demographic

counts; and(C)is illegal for apportionment purposes.

        A.      Differential Privacy is Unnecessary and Unproven for Apportionment
                Purposes.

        92.     The Census Bureau's purported reason for using differential privacy is a concern

that the rise in computer power, coupled with the proliferation ofdatabases containing individuals'

personal information, creates a risk that someone could use outside data sources along with infor-

mation from the census tabulations to recreate individual level data. See Hawes, Title 13, Differ-

ential Privacy, and the 2020 Decennial Census,supra, at 13.

        93.     The Census Bureau conducted an internal database reconstruction experiment "that

sought to identify the age, sex, race, and Hispanic origin for the population of each of the 6.3

million inhabited census blocks in the 2010 census" from the publicly released tabular data. Rug-

gles et al.,supra, at 404;see Hawes, Title 13, DfferentialPrivacy, and the 2020Decennial Census,

supra, at 17-18. The analysts were purportedly able to reconstruct individual-level microdata with



14 Nat'l Conf   of State Legislatures, supra.
15 Id

                                                 21
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 22 of 53




the block, sex, age,race, and ethnicity characteristics for 46% ofthe population—meaning that the

analysts were able to group those characteristics together correctly, but without personal identify-

ing information like a name or address to match. Hawes, Title 13, Differential Privacy, and the

2020 Decennial Census,supra, at 18.

          94.   The analysts then purportedly linked the block, sex, and age characteristics they

had reconstructed to commercial databases, which provided possible re-identification matches for

45% ofthe population. Id. The name, block, sex, age, race, and ethnicity characteristics from the

commercial data—the putative matches—were then compared to the confidential census data to

see if they had in fact been positive re-identifications. A little over a third of that subset were

matches—the race and ethnicity for those characteristic sets had been "learned exactly, not statis-

tically." John M.Abowd,U.S. Census Bureau,Presentation to the Am.Ass'n for the Advancement

of Science, Staring Down the Database Reconstruction Theorem (Feb. 16, 2019),

https://perma.cc/P3YV-FXPG.

          95.   Notably, the experiment did not prove that someone without the Census's confi-

dential database—called the Hundred-percent Detail File—could match the characteristics learned

from the published tabular datasets with personal identifying information such as names or Social

Security numbers from external databases with any degree of reliability or certainty. In other

words, no person engaging in reconstruction can know if her "reconstructee dataset bears any

similarity to the true dataset unless she can cross-reference it with the unredacted Hundred-percent

Detail File. But no one outside of the Census Bureau can do that—which is also why no one can

run the same experiment the Census did, and why details of the experiment have not been pub-

lished.




                                                22
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 23 of 53




       96.     That is also why Abowd and the other Census analysts concluded that "the risk of

re-identification is small." Abowd, The U.S. Census Bureau Adopts Differential Privacy,supra, at

15.

       97.     Indeed, as experts outside ofthe Census Bureau explained,the test showed that"the

system worked as designed: because of the combination of swapping, imputation and editing, re-

porting error in the census, error in the identified credit agency file, and errors introduced in the

microdata reconstruction, there [wa]s sufficient uncertainty in the data to make positive identifi-

cation by an outsider impossible." Ruggles et al., supra, at 405. The existing protections "worked

extremely well to" prevent an outside adversary from being able to "positively identify which

person provided a particular response." Id. at 404.

       98.     To date, there has not been"a single documented case ofanyone outside the Census

Bureau revealing the responses of a particular identified person in public use decennial census or

[American Community Survey] data."Id.

       99.     Moreover, even assuming that swapping and past disclosure avoidance methods

present some privacy risk, the Bureau has not explained how the privacy risk under differential

privacy will compare. In other words, the Bureau has not shown that differential privacy works

better than the disclosure avoidance methods used in 2010.

       100.    And even if the Bureau did show that differential privacy works better than tradi-

tional disclosure avoidance methods, differential privacy cannot eliminate all risks to privacy.

Thus, differential privacy and past practices are simply in different places on the same sliding scale

ofprivacy protection under 13 U.S.C. § 9. What is clear,though,is that past methods do not violate

the Secretary's obligations to report accurate"Nabulations ofpopulatioe under § 141(c), whereas

differential privacy will result in such a violation.




                                                  23
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 24 of 53




        101.   In addition to being unnecessary, differential privacy is unproven in the apportion-

ment context. As Census Bureau officials have noted, "[d]ifferential privacy is less than 15 years

old, and most existing mechanisms were created for computer science applications, not the needs

of official statistical agencies." Garfinkel et al., Issues Encountered Deploying Differential Pri-

vacy,supra, at 3.1.

        102.   Unsurprisingly, the Bureau has faced numerous challenges in its drive to impose

the still-developing theory onto the decennial census. For example,the Bureau has "lacked subject

matter experts skilled in the theory and practice of differential privacy," as well as "toolkits for

performing differential privacy calculations for verifying the correctness of specific implementa-

tions."Id.

       B.      Differential Privacy Forces States to Redistrict Using Inaccurate Numbers.

        103.   Though Congress has specifically charged the Bureau with producing accurate

numbers for redistricting, differential privacy intentionally skews all population numbers save for

the total population ofeach State, which threatens to create problems at every stage ofredistricting.

        104.   In October 2019,the Census Bureau released a set ofdemonstration data for various

census stakeholders to review.16 The Bureau also released additional demonstration data in May,

September, and November of 2020.17 This dataset applied differential privacy to the 2010 census

data for certain States as a means oftesting this novel approach to disclosure avoidance.

        105.   The demonstration data has shown that differential privacy, no matter where the

epsilon value (the intended error rate) is set, inhibits a State's right to draw fair lines. Simply put,




16 See U.S. Census Bureau, 2010 Demonstration Data Products (rev. Apr. 16, 2020),
https://perma.cc/KK5M-KLRL.
17 See U.S. Census Bureau, 2020 Disclosure Avoidance System Updates (Feb. 23, 2021),
haps://perma.cc/D6VJ-N5Z3.


                                                  24
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 25 of 53




differential privacy forces States to draw districts using false numbers about how many and what

type of people reside in a census block, block group, tract, or county.

       106.    This level of falsity is unlike past disclosure avoidance methods in significant

ways—both in kind and in degree.

        107.   First, and most important, with data swapping the Bureau still reported actual pop-

ulation counts, whereas with differential privacy, those counts are skewed. When data swapping

was used to protect small populations, the "total population, voting age population, total housing

units, occupancy status, group quarters count and group quarters type were all held invariant" at

the census-block level.18 Not so for differential privacy, where the population numbers themselves

are manipulated (save for the statewide level). This is a radical break in kind from past practice.

See infra Part III.C.

        108.   Moreover, as explained above, whereas the errors caused by swapping between ad-

jacent census blocks are largely cancelled out as one looks at higher census geogyaphies19 because

the adjacent blocks are combined together, the same is not true for the errors caused by differential

privacy. Those errors can compound as census blocks are combined to form larger census geogra-

phies because the population totals and characteristics in adjacent blocks are skewed at random.

        109.   Thus, unlike in years past, "[d]ifferential privacy will mean that, except at the state

level, population and voting age population will not be reported as enumerated. And race and




18 Nat'l Conf. of State Legislatures,supra.
19 Census data are broken up into ever smaller levels of geographic areas called "census geogra-
phies." There are two different classifications of census geography— "on the spine" and "off the
spine." The "on the spine" geographies are, from largest to smallest: Nation, Regions, Divisions,
States, Counties, Census Tracts, Block Groups, and Blocks."Off the spine" geographies are des-
ignations for defining other areas of geography for various statistical or other purposes. Some
examples of"off the spine census geographies are: Zip Codes, School Districts, Congressional
Districts, Economic Places, Voting Districts, Urban Areas, and Metropolitan Areas.


                                                 25
     Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 26 of 53




ethnicity data are likely to be farther from the 'as enumerated' data than in past decades, when data

swapping was used to protect small populations."2°

           110.   Examples from the demonstration data prove this point. In Washington, for in-

stance, application of differential privacy "displaced nearly 18% of Washington's population at

the census block level."21

           111.   When applied to smaller census geographies, the problems became worse. Census

blocks with a small number of housing units had much higher populations than were reported by

the true 2010 numbers, while blocks with more than 20 housing units had lower populations than

they should have had. "In terms of household population, census blocks with only one housing

unit had collectively 64,195 more people after applying [differential privacy]. There were also

15,253 people in census blocks that had housing but no population in the original 2010 data. To-

gether, these numbers represent 79,448 people."22 Remarkably, there were "401 census blocks

where all of the population [was reported to be] over 85 years of age and 3,353 census blocks

where all ofthe population [was reported to be] 14 years old or younger (i.e., 16,775 youth appar-

ently lived in households without adults present)."23

           112.   Nor are the falsities that are introduced by differential privacy evenly distributed

across populations. Rather,the algorithm alters certain characteristics more than it does others. An

extreme example is the census block that contains Washington's Correction Center for Women.In

the original 2010 census, the census block was, understandably, approximately 99% female. After




20 Nat'lConf. of State Legislatures, supra.
21 Mike Mohrman, The Challenge ofDifferential Privacy.- Confidentiality vs. Usability (Sept. 15,
2020), https://perma.cc/4FA7-G4EF.
22 m

23   id.

                                                  26
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 27 of 53




the application of differential privacy, the same census block was reported to be only 25% fe-

male.24

          113.   Data concerning racial characteristics are similarly skewed. As the National Redis-

tricting Foundation has noted,"initial analyses suggest that the Bureau's differential privacy pro-

posal can produce inaccurate counts for minority communities by reallocating population from

larger minority groups to smaller ones and by geographically dispersing concentrated minority

populations—precisely the kinds ofinaccuracies that would work against the viability ofmajority-

minority districts."25

          114.   For instance, under the differential privacy demonstration data, 60 Alabama "cen-

sus places"26 lost all oftheir black voting age population,68 "census places" lost all oftheir black

minor population, approximately 100 "census places" lost all oftheir Hispanic minor population,

and approximately 100 "census places" lost all oftheir Hispanic voting age population.

          115.   As it did in Washington, the demonstration data for Alabama also reported the

(thankfully false) phenomenon ofsignificant numbers of unaccompanied children living in census

blocks with no adults. While there were five such blocks in the 2010 census data,the demonstration

data report more than 13,000 blocks containing children but no adults.




24 See Mike Mohrman, Letter to Steve Dillingham, Director, U.S. Census Bureau (Feb. 6, 2020),
https://perma.cc/MC3G-62PT.
25 Nat'l Redistricting Foundation,Letter to Steven Dillingham, Director, U.S. Census Bureau(Apr.
24, 2020), https://perma.cc/3QK8-65VN.
26 "Census designated places(CDPs)are statistical geographical entities representing closely set-
tled, unincorporated communities that are locally recognized and identified by name. They are the
statistical equivalents of incorporated places, with the primary differences being the lack of a le-
gally defined boundary and an active, functioning governmental structure, chartered by the state
and administered by elected officials." See Census Designated Places (CDPs)for the 2020 Cen-
sus—Final Criteria, 83 Fed. Reg. 56,290,56,920(Nov. 13,2018)."According to the 2010 Census,
more than 38.7 million people in the, United States, Puerto Rico, and the Island Areas lived in
CDPs."Id. at 56,291.


                                                 27
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 28 of 53




        116.      Even at the higher census geography of Alabama's Congressional districts, the No-

vember 2020 demonstration data indicated that the differential privacy algorithm skewed the data

enough to create population deviation on a level that courts have found,in other contexts,to violate

the Supreme Court's equal population jurisprudence:27

         Congressional          2010 Actual 2010              Differential      Differential
         District               Population  Actual            Privacy           Privacy Deviation
                                            Population        Population        (Demonstration
                                            Deviation         (Demonstration    Data)
                                                              Data)
         1                      682820           +1           682747            -73

         2                      682820           +1           682791            -29

         3                      682819           -1           682844            +25

         4                      682819           -1           682820            +1

         5                      682819           -1           682820            +1

         6                      682819           -1           682688            -131

         7                      682820           +1           683026            +206


        117.      Notably, the only reason that these errors are knowable is because the Census Bu-

reau provided both the differential privacy data and the actual Census data.

        118.      Because the Bureau will not provide the actual data for the 2020 census, if the ap-

plication of differential privacy to the 2020 census data is not stopped, these differences from

reality will never be discernable from the official federal government data.

        119.      Nor will the Bureau simply be able to provide the true numbers (with the 2010

disclosure avoidance methods in place) at a later time if turns out that the differential privacy

numbers cannot be used. Doing so would throw a wrench in the redistricting process,forcing States



27 See, e.g.,   Vieth v. Pennsylvania, 195 F. Supp. 2d 672(M.D. Pa. 2002)(three-judge court).


                                                  28
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 29 of 53




to scrap the plans they drew from the skewed numbers and begin anew or else face certain litigation

over their use of second-rate data. Releasing the two datasets could also result in significant pri-

vacy concerns because the two datasets could be compared, increasing the risk that privacy could

be compromised.

       120.    For these reasons, many States have written to the Census Bureau and other offi-

cials to ask that differential privacy not be implemented this census cycle. See Nat'l Conf. of State

Legislatures, supra (collecting letters from Utah, Washington, Maine, Virginia, and Colorado).

       121.    For example, as the California legislature noted in its recent letter to the White

House:"[U]sing the differential privacy adjustment ... will enshrine an unnecessary inaccuracy in

the 2020 Census data. Test runs have clearly demonstrated these flaws. Differential privacy as now

envisioned will undercut the goals of the Voting Rights Act, potentially shift funds away from

low-income communities of color, and make fair line drawing more challenging at both the state

and local level." Toni G. Atkins & Anthony Rendon, Letter to Chief of Staff Ronald Klain (Feb.

1, 2021), https://perma.cc/5ZDS-YRUM.

       C.      Differential Privacy is Illegal for Redistricting Purposes.

       122.    Implementing differential privacy for the 2020 census is illegal because it will skew

the numbers given to States for redistricting.

       123.    Defendants' refusal to provide this information violates 13 U.S.C. § 141(c) in at

least two ways. First, the numbers Defendants will give Alabama are not the "[t]abulations of

population" Defendants are obligated to provide. While Defendants may count the number ofper-

sons residing in various census blocks throughout Alabama,they will not enter those numbers into

the tables. Rather, they will enter alternative numbers generated by the Bureau's confidential al-

gorithm. But Congress did not give the Bureau authority to report estimates or values that merely




                                                 29
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 30 of 53




bear some relation to sub-state population counts. Congress required that the actual numbers be

reported.

        124.    Second,even ifthe numbers Defendants will report constitute "Nabulations ofpop-

ulation," Section 141(c) requires accurate, not deliberately inaccurate, numbers to be provided. If

Defendants assigned every Alabamian to Birmingham, that would violate Section 141(c). And

while Defendants' final manipulation of the population counts might not be so ambitious, it will

be similarly illegal.

        125.    This follows from the structure of Section 141(c) as well. "The officers or public

bodies having initial responsibility for the legislative apportionment or districting of each State

may,not later than 3 years before the decennial census date, submit to the Secretary a plan identi-

fying the geographic areas for which the specific tabulations of population are desired."

        126.   If the submitted plan is approved by the Secretary, then the "Nabulations of popu-

lation for the areas identifiee in the plan "shall be completed by [the Secretary] as expeditiously

as possible after the decennial census date and reported to the Governor of the State involved and

to the officers or public bodies having responsibility for legislative apportionment or districting of

such State, except that such tabulations of population of each State requesting a tabulation plan,

and basic tabulations ofpopulation ofeach other State, shall, in any event, be completed,reported,

and transmitted to each respective State within one year after the decennial census date."Id.

        127.   By statute, then, Congress has given States a right to accurate "Nabulations ofpop-

ulation" for geographic areas specific enough to allow for redistricting. States like Alabama have

long relied on the Census Bureau to provide just this information.

        128.    And as Census officials have recognized,"[i]n the redistricting application, the fit-

ness-for-use of the census data is based on (1) "Supreme Court one-person one-vote"




                                                 30
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 31 of 53



jurisprudence, and (2) the Voting Rights Act's requirement that the voting rights of a minority

racial group not be diluted.28

         129.    Normally, "because the census count represents the 'best population data availa-

ble,' it is the only basis for good-faith attempts to achieve population equality." Karcher v. Dag-

gett, 462 U.S. 725, 738(1983)(citation omitted).

          130.   Here, census data will be manipulated by the application of differential privacy to

be "second-best" data, thereby infringing on Alabama's right to allocate political power as equally

as the State could if Defendants provided accurate tabulations of population.

          131.   Moreover, the reason the redistricting data will be skewed is because ofthe appli-

cation of a statistical method, which Congress defines as "an activity related to the design, plan-

ning, testing, or implementation ofthe use ofrepresentative sampling, or any other statistical pro-

cedure, including statistical adjustment, to add or subtract counts to or from the enumeration of

the population as a result of statistical inference." Pub. L. No. 105-119,§ 209(h)(1). Accordingly,

Congress has removed the prudential standing requirements for a person aggrieved by this appli-

cation to seek relief. See id. § 209(b).

          132.   Third, the implementation ofdifferential privacy also raises the specter of data ma-

nipulation for partisan or other improper purposes. Cf. Utah v. Evans,536 U.S.452,471-71 (2002);

U.S. House ofRepresentatives, 525 U.S. at 348-49 (Scalia, J., concurring in part). And because

"we will never be able to assess the relative accuracy ofthe [differential privacy] system used for

the 20[20] census by comparing it to the results of a headcount," id. at 349, citizens will have no

way to determine whether the numbers were skewed for improper purposes or skewed only with

the purest ofintents. They will know only that the numbers were skewed.



28 See   Abowd, The U.S. Census Bureau Adopts Differential Privacy,supra, at 37.


                                                 31
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 32 of 53




IV.     Plaintiffs Will Be Harmed By The Inaccurate Census Data.

        A.      Alabama Will Be Harmed By The Inaccurate Census Data.

        133.    Alabama has a legal right to accurate census data to use for redistricting. See 13

U.S.C. § 141(c). It uses that data to redistrict its congressional, legislative, and State Board of

Education districts, in accord with the U.S. Constitution, federal law, and State law.

        134.    Yet by using differential privacy, the Census Bureau will not provide data that is

fit for use in redistricting.

        135.    That violates Plaintiffs' statutory rights, harms their reliance interests, and deprives

them of information they are entitled to have to perform their mandatory legal duties. See U.S.

House ofRepresentatives v. U.S. Dep't ofCommerce,11 F. Supp.2d 76,85(D.D.C. 1998)(finding

that the House of Representatives suffered an informational injury by the Census Bureau's use of

statistical sampling); see also Fed. Election Comm'n v. Akins, 524 U.S. 11, 20-25 (1998).

        136.    A number of federal laws regulate the composition ofrepresentative districts. The

four primary mechanisms for regulating or challenging the districting process are Article I, Sec-

tion 2; the First Amendment;the Fourteenth Amendment; and Section 2 ofthe Voting Rights Act.

        137.    The Alabama Legislature has relied on the Census Bureau for decades to provide

accurate information for redistricting.

        138.    Yet under differential privacy, the Alabama Legislature will not know the actual

number of people, or relevant demographic makeup, in any census geography below the level of

the State as a whole. The State will thus be forced to redistrict with data that has been deliberately

manipulated to be less reflective ofthe actual population and demographic makeup ofany substate

geographic area than the Census Bureau could provide. Forcing the State to redistrict with inten-

tionally flawed data will impede Alabama's ability to draw representative districts with near-equal

populations, which is what the Constitution and one-person, one-vote jurisprudence require. This


                                                  32
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 33 of 53



will also impede Alabama's ability to draw districts to protect minority voting rights as required

by the Voting Rights Act.

        139.   The State, which has worked with Defendants for years to obtain accurate tabula-

tions of population, will have its reliance interests damaged.

        140.   Moreover, by withholding information—the accurate tabulations of population—

that the State is entitled to receive, Defendants will deprive the State ofits right "to receive infor-

mation which [it] is entitled to by law." U.S. House ofRepresentatives, 11 F. Supp. 2d at 85.

        141.   There are many challenges that the faulty data will present the State as it seeks to

draw redistricting maps. For one,the inaccurate data will impede Alabama's sovereign interest in

drawing representative districts that fairly allocate political power.

        142.   For another, faulty data also increases the risks of harm to the voting rights of mi-

norities in Alabama. Deviations in black voting-age population are concerning because, among

other reasons, one ofthe tests for liability under Section 2 ofthe Voting Rights Act is whether the

minority community is "sufficiently large and geographically compact to constitute a majority in

a single-member district." Thornburg v. Gingles, 478 U.S. 30, 50-51 (1986).

        143.   Because the Census Bureau will not report true population numbers, it will be dif-

ficult to know whether a district will be a majority-minority district when it is drawn. The appli-

cation of differential privacy will obscure whether minority populations are packed into districts

where their voting strength is diluted or spread across districts where they may not be able to elect

the candidate of their choice.

        144.   These difficulties make litigation against the State especially likely. See Jeff Za-

lesin,Beyond the Adjustment Wars:Dealing With Uncertainty and Bias in Redistricting Data, 130

Yale L.J. Forum 186, 187-89 (2020)(noting that "the Bureau's adoption of a new system for




                                                 33
     Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 34 of 53




protecting respondents' privacy by algorithmically adding error to published date contributed to

"place the 2020 Census at risk of being the least accurate census in living memory," and urging

courts to "strike down maps as unconstitutionally malapportioned" even when "the Census Bu-

reau's official data products in isolation would point to the opposite result").

        145.    Alabama has an interest in avoiding litigation, its attendant costs, and liability un-

der the Constitution and the Voting Rights Act.

        146.   Indeed, liability under the Voting Rights Act is especially worrisome because the

legal and factual tests for a finding of liability turn, in part, on past findings of liability. Thus, if

Alabama is held liable because it was forced by the Census Bureau to use data tainted by differen-

tial privacy, then it will be even more likely in future suits to be found liable under Section 2.

        147.   Findings of liability under the Voting Rights Act can also potentially subject Ala-

bama, and its subordinate governmental units, to the "bail-ie provisions of Section 3(c), which

would subject the relevantjurisdiction to continual judicial monitoring similar to the pre-clearance

provisions of Section 5.

        148.    Decennial census data are also used in many federal funding formulas that distrib-

ute federal funds to states and localities each year. Recent research indicates there are 316 federal

programs that use census-derived data to distribute more than $1.5 trillion each year to States and

localities.

        149.   In Fiscal Year 2017, for example, 176 federal programs relied on local-level cen-

sus-derived data to distribute federal funding. Roughly 100 programs relied on state-level census-

derived data. And 39 programs relied on both state and local-level census-derived data.29



29Andrew Reamer, Countingfor Dollars 2020: The Role ofthe Decennial Census in the Geo-
graphic Distribution ofFederal Funds, Brief 7: Comprehensive Accounting of Census-Guided
Federal Spending: Part A: Nationwide Analysis(FY2017), https://perma.cc/WQT9-DBYQ.


                                                  34
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 35 of 53



          150. "Forty percent ofthe[se] programs use[d] census-derived data to determine the ge-

ographic areas and households eligible to receive the program's funding."3°

          151    There are four main uses of census-derived datasets to allocate federal funding ge-

ographically. They are: (1) to define eligibility criteria,(2) to compute formulas that geograph-

ically allocate funds to eligible recipients,(3)to rank project applications based on priorities (e.g.,

smaller towns, poorer neighborhoods), and (4)to set interest rates for federal loan programs.31

          152.   Census-derived eligibility or allocation criteria used by federal programs to distrib-

ute funding include an area's population density(such as rural or urban designation) and its pop-

ulation size(above or below a specified level); the number ofpersons in rural areas and persons in

overcrowded housing; and the category of the geographic area—whether it is large metro, metro,

micro, rural, or isolated county. Every one of these variables will be affected by differential pri-

vacy.

          153.   The two primary determinants of where census-guided federal spending is allocated

among States are(1)poverty rate and(2)percentage ofthe population living in a rural area. These,

too, will be affected by the application of differential privacy to census datasets.

          154.   In fiscal year 2017, Alabama received approximately $13 billion through 55 federal

spending programs guided by data derived from the 2010 census.'

          155.   This included approximately $12 billion in federal financial assistance programs

such as Medicaid,student loans, Supplemental Nutrition Assistant Program benefits, and Medicare

Part B;$171 million in federal tax expenditures such as the low-income housing tax credit and the

new markets tax credit; and $250 million in federal procurement programs.



313 Id.
31 Id.
32 Reamer, Countingfor Dollars 2020: Alabama, supra.



                                                  35
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 36 of 53



        156.     Because of differential privacy, the amount offuture allocations are at risk.

        157.     As noted,the rural population rate is a primary determinant of where federal spend-

ing is allocated, yet the population data from the 2020 census will not accurately reflect Alabama's

rural populations. In fact,"Mural areas will see a greater variance from the raw data than urban

areas.9933

        158.     That variance will directly affect the amount of federal funding Alabama and its

citizens receive.

        B.       The Individual Plaintiffs Will Be Harmed by the Inaccurate Census Data.

        159.     Representative Aderholt, Mr. Green, and Mr. Williams will all be harmed by the

Bureau's production offalse redistricting results.

        160.     First, through Section 209 of Public Law No. 105-119, Congress has taken the

States' right to accurate redistricting data and extended it to members of Congress and "any resi-

dent of a State whose congressional representation or district,could be changed as a result of the

use of a statistical method." See Pub. L. No. 105-119, § 209(d)(1)-(2).

        161.     Second, each individual Plaintiff is a voter facing a substantial risk that his vote

will be diluted as a result ofthe Bureau reporting false redistricting data to the State.

        162.       Representative Aderholt lives in Haleyville, Alabama. Under the latest version of

the differential privacy demonstration data, Haleyville's total population is artificially increased

1% over the actual population, demonstrating a substantial risk that Representative Aderholt's vote

will be diluted.




33 Nat'l   Conf. of State Legislatures,supra (emphasis added).


                                                  36
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 37 of 53




         163.   Mr. Green lives in Montgomery, Alabama.He is African-American. The errors dif-

ferential privacy injects into census data have shown up more heavily in minority communities,

demonstrating a substantial risk that Mr. Green's vote will be diluted.

         164.   Mr. Williams lives in Pell City. The latest version ofthe differential privacy demon-

stration data showed Pell City gaining 84 adults while having 65 children deleted. Among African-

American residents, 90 adults were deleted, as were 26 children. And the town is assigned 26

residents of Hispanic descent who do not reside there. Mr. Williams has young children, and the

addition or subtraction from census data ofso many children threatens the ability ofhis local school

district to plan accurately. In this case, the demonstration data added 79 non-existent children to

the school district. Moreover, the fluctuating population numbers create a substantial risk that Mr.

Williams's vote will be diluted.

V.       Defendants Will Violate The Law By Not Timely Reporting Redistricting Data For
         The 2020 Census.

         165.   On February 12, 2021,the Census Bureau announced that it "will delivee the "re-

districting date on September 30, 2021. See Press Release: Census Bureau Statement on Redis-

tricting Data Timeline, U.S. Census Bureau (Feb. 12, 2021), https://penna.cc/F8RB-CN6Y (the

"February 12 Press Release); James Whitehorne, Census Bureau Statement on Redistricting Data

Timeline, U.S. Census Bureau (Feb. 12, 2021), https://penna.cc/A2SZ-7L5Q (the "Whitehorne

Statement% and,in conjunction with the February 12 Press Release, the "February 12 Decision").

The Bureau asserted "COVID-19-related delays"justified this action. February 12 Press Release,

supra.

         166.   As part of this announcement, the Bureau also informed the public that it "will

deliver the data for all states at once, instead of on a flow basis," as it had in previous decennial




                                                 37
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 38 of 53




censuses. Id. The Bureau pointed to "COVID-19-related shifts in data collectioe to justify this

decision. Id.

       167.     The February 12 Decision constitutes a "final agency action" under the Adminis-

trative Procedure Act. 5 U.S.C. § 704. By its own terms, the Decision memorializes a "finaln

schedule for the redistricting data," Whitehorne Statement,supra, and thus "mark[s] the consum-

mation ofthe agency's decisionmaking process," CanalA Media Holding,LLC v. U.S. Citizenship ,

& Immigr. Servs., 964 F.3d 1250, 1255 (11th Cir. 2020)(quoting U.S. Army Corps ofEng'rs v.

Hawkes Co., 136 S. Ct. 1807, 1813 (2016)). And the February 12 Decision clearly constitutes an

action "from which legal consequences"—among others, unavoidable abrogation of Alabama's

constitutional mandates—"vvill flow" and directly affect Alabama and its constituents Id.;see also

id. ("The 'core question' about finality 'is whether the agency has completed its decisionmaking

process, and whether the result ofthat process is one that will directly affect the parties.'"(quoting

Franklin v. Massachusetts, 505 U.S. 788, 797(1992))).

       A.       The Census Bureau's February 12-Decision Lacks Any Legal Justification.

       168.     The Secretary may not unilaterally amend—let alone defy—federal law, and any

argument to the contrary is self-refuting. See U.S. Const., art. I, § 7; Merck Sharp & Dohme Corp.

v. Albrecht, 139 S. Ct. 1668, 1679 (2019) rfor an agency literally has no power to act, let alone

pre-empt the validly enacted legislation of a sovereign State, unless and until Congress confers

power upon it"(quoting New York v. FERC,535 U. S. 1, 18 (2002)).

        169.    The Bureau attempts to excuse its deliberate disregard for statutory deadlines by

simply contending that "COVID-19 delayed census operations significantly." February 12 Deci-

sion. This excuse is legally irrelevant.

        170.    Congress explicitly required the Secretary to complete, report, and transmit the

State-redistricting numbers within one year "in any event." 13 U.S.C. § 141(c)(emphasis added).


                                                 38
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 39 of 53




There is no reason to presume Congress did not mean what it wrote or was somehow unaware of

catastrophes and pandemics. Thus COVID-19 caimot legally excuse the Bureau's failure to com-

ply with the plain text ofthe Act.

         171.   The Bureau is well aware of States' interests in and reliance on accurate, timely

census data. See Whitehorne Statement, supra (recognizing "[s]ome states have statutory or even

state constitutional deadlines and processes that they will have to address due to this delay"). The

Bureau could have at least attempted to deliver apportionment and redistricting numbers to differ-

ent States "on a flow basis"—as it has in the past—prioritizing those States whose laws rely on

timely receipt of census data. But instead, the Bureau inexplicably adopted an all-at-once ap-

proach, disregarding States' significant interests in timely receipt ofredistricting data. Id.

         172.   The Bureau's February 12 Decision is plainly "not in accordance with law," and

thus violates the Administrative Procedure Act. 5 U.S.C. § 706(2)(A). But the February 12 Deci-

sion also violates the APA on other grounds,for the Bureau's decision to ignore States' compelling

interests and forego any attempt to help States meet these interests even on a piecemeal(or "flow")

basis evinces a failure to "assess whether there were reliance interests, determine whether they

were significant, and weigh any such interests against competing policy concerns."Dep't ofHome-

land Sec. v. Regents ofthe Univ. ofCal., 140 S. Ct. 1891, 1915 (2020); see also Motor Vehicles

Mfrs. Ass'n. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)(agency action arbitrary

and capricious where agency "entirely failed to consider an important aspect of the problem, of-

fered an explanation for its decision that runs counter to the evidence before the agency, or is so

implausible that it could not be ascribed to a difference in view or the product of agency exper-

tise).




                                                 39
     Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 40 of 53




        173.   What is more,the Bureau previously petitioned Congress for a deadline extension,

but Congress found these pleas unavailing. See U.S. Department ofCommerce Secretary Wilbur

Ross and U.S. Census Bureau Director Steven Dillingham Statement on 2020 Census Operational

Adjustments Due to COVID-19 U.S. Census Bureau (Apr. 13, 2020), https://perma.cc/C2RG-

UXBX(111he Census Bureau is seeking statutory relieffrom Congress of120 additional calendar

days to deliver final apportionment counts."). Having failed to extend its statutory deadline through

legal means, the Bureau now seeks to do so illegally.

        B.     Nor Can Any Practical Justification Excuse the Bureau's Action.

        174.   Even if the Bureau's practical argument held legal significance—which it does

not—in this case any such excuse fails on its own terms.

        175.   First,the Bureau initially set July 31,2020,as its deadline for concluding the count-

ing portion ofthe 2020 census (including its non-response follow up operations), and then pushed

the deadline back to September 30, 2020.34 With both deadlines, the Bureau planned to report

apportionment data by December 31, 2020. The Bureau concluded its count on October 15, 2020,

two-and-a-half months past its original deadline and 15 days past its adjusted deadline. See 2020

Census Response Rate Update: 99.98% Complete Nationwide, U.S. CENSUS BUREAU (Oct. 19,

2020), https://perma.cc/MFE3-8PDP. The two-and-a-half month delay past the original deadline

cannot possibly justify a four-month extension for apportionment numbers and a six-month exten-

sion for redistricting numbers.

        176.   The Bureau's unprecedented and unexplained four- and six-month delays are even

less justifiable considering the 2020 census's remarkable success and improvement over its 2010

predecessor. In the Bureau's words:"In all states, the District ofColumbia and the Commonwealth


34Albert E. Fontenot, 2020 Census Update, Presentation to the Census Scientific Advisory Com-
mittee March 18, 2021 at 2, https://perma.cc/A4UM-FHCU.


                                                40
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 41 of 53




of Puerto Rico, more than 99% of all addresses have been accounted for, and in all but one state

that number tops 99.9%. ...[W]e had not expected to exceed the 2010 self-response rate.-... The

Census Bureau was able to meet and overcome many challenges because of our innovative design

and use of new technology." Id.; see also Adapting Field Operations To Meet Unprecedented

Challenges, U.S. CENSUS BUREAU(Mar. 1, 2021), https://perma.cc/AU4S-9GXC("As a result of

all these extraordinary efforts, we were able to account for over 99.9% of U.S. addresses in the

2020 Census.").

       177.   Furthermore,the Census Bureau recently stated it would finalize the Decennial Re-

sponse File 2("DRF2") numbers over the last weekend of February. See Nat'l Urban League, et

al. v. Wynn Coggins, et al., No. 5:20-CV-05799-LHK(N. D. Cal. 2021), Dkt. No. 469, Joint Case

Management Statement at 3. This leaves only the Census Unedited File("CUF") to complete be-

fore reviewing and delivering the census numbers to the President. See Census Data Processing

101, U.S. CENSUS BUREAU(Feb. 11, 2020), https://perma.cc/E8JK-459V.

       178.   Per the Bureau,typical estimates ofthe time required to complete the CUF process

appear to hardly exceed one month. And the final counting prior to presentment generally runs on

an even shorter timeline."

       179.   Waiting almost seven more months for reapportionment numbers implies unprece-

dently lengthy CUF and final-review processes. Again, the Bureau has failed to explain or justify

these abnormalities.

       180.   In the same vein, the Census Act codifies the apparently uncontroversial expecta-

tion that the Bureau can (and will) produce redistricting data from apportionment data within a




35 See Letter from JASONs to U.S. Census Bureau (February 8, 2021), https://perma.cc/D3RF-
TEBA,at 5, fig. 1.


                                              41
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 42 of 53



three-month timeframe. See 13 U.S.C. §§ 141(b)(nine-month deadline from census date for "tab-

ulation of total populationl; 141(c)(one-year deadline from census date to "complete[], report[],

and transmitn"redistricting numbers "to each respective State). Yet the Bureau granted itselffive

months with which to produce redistricting data following the long-delayed delivery ofthe appor-

tionment data. See February 12 Decision (state-population count to be delivered April 30; redis-

tricting data to be delivered September 30). And again, the Bureau failed to explain this discrep-

ancy.

         C.     The Bureau's Decision to Implement Experimental, Unconstitutional
                Methodologies Cannot Excuse Its Delay Either.

         181.   Part ofthe reason the Bureau plans to wait until September 30,2021,is to continue

to address problems with its experimental differential privacy rollout.36

         182.   Differential privacy is no excuse for the Bureau's delay.

         183.   For starters, the Bureau decided to implement differential privacy on its own ac-

cord. The Bureau may not, therefore, point to delays resulting from its own initiatives as a legal

justification for deliberately missing a statutory deadline.

         184.   But perhaps more significantly, as explained above,see supra § III.C, differential

privacy is illegal for redistricting purposes, doubly dooming its validity as an excuse for the Bu-

reau's delay in producing redistricting data.

         185.   If the Bureau abandoned differential privacy or were enjoined from using it, the

Bureau could quickly adapt the disclosure avoidance methodology it used in 2010 to more

promptly deliver redistricting data to the States while still preserving respondents' privacy.




36 See The Road Ahead: Upcoming Disclosure Avoidance System Milestones, U.S. Census Bureau
(Feb. 23, 2021), https://perma.cc/YLH7-JGWH (explaining objectives, timeline to implement ex-
perimental DAS program).


                                                 42
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 43 of 53



VI.    The Census Bureau's February 12 Decision Harms Plaintiffs.

        A.     Delayed Redistricting Data Harms Alabama.

        186.   When the federal government prevents a State from effectuating state law,the State

suffers an irreparable harm. See Maryland v. King, 133 S. Ct. 1, 3(2012)(Roberts, C.J., in cham-

bers). The Census Bureau's February 12 Decision hamstrings Alabama's ability to meet its con-

stitutional obligations and to run its 2022 statewide elections effectively or in accordance with

State law, and thus irreparably harms the State.

        187.   The people of Alabama constitutionalized the procedures by which the Legislature

must reapportion and redistrict both chambers of the State's legislature. See Ala. Const. art. IX,

§§ 197-200. As required under the Constitution, the State Legislature must undertake this redis-

tricting and reapportionment "at its first session after the taking of the decennial census." Id.

§§ 199-200.

        188.   The Alabama Legislature's "first session after the taking of the decennial census"

began on February 2 and will conclude May 30. Because the Census Bureau will not provide these

numbers until September 30, the Bureau's February 12 Decision makes it impossible for the Ala-

bama Legislature to fulfill its constitutional obligations.

        189.   Furthermore, the Bureau's February 12 Decision jeopardizes the integrity of Ala-

bama's upcoming elections.

        190.   First, delivering redistricting data on September 30 would likely leave Alabama's

Boards of Registrars only four months (at most) for reassigning their respective counties' regis-

tered voters to their correct precincts and districts. But four months is likely an insufficient amount

oftime to complete these reassignments considering that in approximately 50 counties the Boards

of Registrars perform the reassignment process manually, which can take up to 6 months.




                                                 43
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 44 of 53



       191.    Requiring the Boards of Registrars to complete the reassignment process on such

an abbreviated schedule will result in some or all of the following: (1) thousands of dollars in

unexpected costs incurred by the Boards of Registrars to contract with an entity to assist them in

the process;(2) a rushed reassignment process, potentially increasing the likelihood of mistaken

reassignments; and (3) less time to notify voters about changes, potentially increasing the likeli-

hood of voter, candidate, and political party confusion.

       192.    Furthermore,the Bureau's delayed delivery ofredistricting data effectively reduces

by at least four months the amount of time candidates can spend campaigning and fundraising,

directly harming their electoral prospects. Ala. Code § 17-5-7(b)(2).

       193.    As noted above, this delay is all the more harmful for independent candidates who

cannot appear on the ballot without collecting a statutorily required number ofsignatures. See Ala.

Code § 17-6-22.

       194.    These delays create a substantial risk that Alabama will face litigation from candi-

dates or political parties who are provided less time to comply with ballot access requirements

before the next election.

       B.      Delayed Redistricting Data Harms Representative Aderholt.

       195.    Representative Aderholt has represented Alabama's 4th Congressional District

since 1997, and he intends to run for reelection in 2022.

       196.    The primary election in Alabama for the congressional race is scheduled for May

24, 2022. The runoff election, should it be required, is scheduled for June 21, 2022. The general

election is scheduled for November 8, 2022

       197.    The Bureau's delay in reporting redistricting data will result in less time for Repre-

sentative Aderholt to educate voters as to his policy positions, campaign among voters, and solicit

new votes.


                                                44
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 45 of 53



                                     CLAIMS FOR RELIEF

                                              COUNT I

                             (Violation of 13 U.S.C.§ 141(c) —
         Failure to produce accurate tabulations of population as required by law)

       198.    Plaintiffs reallege and incorporate by reference paragraphs 1-44 and 50-164 ofthis

Complaint as though fully set forth herein.

       199.    The Census Act requires the Secretary to work with each State to develop and ap-

prove plans "identifying the geographic areas for which specific tabulations ofpopulation are de-

sired." 13 U.S.C. § 141(c). After completing the decennial census, the Secretary is then required

to provide accurate "Nabulations of population for the areas identified in any" such "plan."Id.

       200.    Defendants have declared that they will provide Alabama an accurate tabulation of

the State population. But due to the use of differential privacy, Defendants will provide inaccurate

data for any other geographic area within Alabama.

       201.    The decision to provide inaccurate data violates 13 U.S.C. § 141(c).

       202.    The decision will harm Plaintiffs.

                                              COUNT II

(Violation of the Fundamental Right to Vote under the Equal Protection Component of the
           Due Process Clause of the 5th Amendment to the U.S. Constitution —
                 Violation of one-person, one-vote resulting in vote dilution)

       203.    Plaintiffs reallege and incorporate by reference paragraphs 1-44,50-164, and 198-

202 ofthis Complaint as though fully set forth herein.

       204.    The equal protection component ofthe Fifth Amendment's due process clause pro-

tects the fundamental right to vote. The Constitution requires that, without extraordinary justifica-

tion, one person's vote in a congressional election be worth as much as another's.




                                                45
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 46 of 53



       205.    To meet the requirements of equal protection, Congressional districts are required

to "be apportioned to achieve population equality 'as nearly as practicable.'" Karcher v. Daggett,

462 U.S. 725, 730(1983)(citation omitted).

       206.    The "as nearly as practicable standard" requires a "good-faith effort to achieve pre-

cise mathematical equality." Id. In practice, this requires States to draw congressional districts to

mathematic precision of+/- one person, lest the State face a substantial risk of litigation.

       207.    To meet the requirements ofequal protection, representational districts that are not

for the national congress must be within a total population variation of+/- 5% to be presumptively

constitutional. See, e.g., Brown v. Thomson,462 U.S. 835, 842(1983).

       208.    The Bureau's decision to apply differential privacy and thus supply false redistrict-

ing data to Alabama creates a substantial risk that Plaintiffs Representative Aderholt, Mr. Green,

and Mr. Williams will have their votes in local, state, and federal elections diluted. Defendants are

not using a good-faith effort to provide as precise data as possible, and Alabama, along with its

subordinate governmental units, will be forced to redistrict and reapportion numerous representa-

tive districts, including congressional districts, with intentionally flawed data.

       209.    Defendants are directly responsible for this vote dilution, which violates Plaintiffs'

equal protection rights.

                                            COUNT III

           (Violation of the Administrative Procedure Act,5 U.S.C.§ 706(2)(A) —
   Differential privacy is not in accordance with law and contrary to constitutional right)

       210.    Plaintiffs reallege and incorporate by reference paragraphs 1-44,50-164,and 198-

209 ofthis Complaint as though fully set forth herein.

       211.    The APA requires courts to "hold unlawful and set aside agency actioe that is "not

in accordance with law,""contrary to constitutional right,""in excess ofstatutory jurisdiction [or]



                                                 46
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 47 of 53



authority," or that was implemented "without observance of procedure required by law."5 U.S.C.

§ 706(2)(A)-(D).

       212.    The decision to use differential privacy protection constitutes final agency action

that is reviewable by this Court.

       213.    The decision to use differential privacy is "not in accordance with law" because it

violates 13 U.S.C. § 141(c).

       214.    The decision to use differential privacy is contrary to constitutional right because it

creates a substantial risk that individual Plaintiffs' votes will be diluted in violation oftheir equal

protection rights.

                                            COUNT IV

           (Violation of the Administrative Procedure Act,5 U.S.C.§ 706(2)(A) —
           Differential privacy is arbitrary, capricious, or an abuse of discretion)

       215.    Plaintiffs reallege and incorporate by reference paragraphs 1-4.4, 50-164, and 198-

214 ofthis Complaint as though fully set forth herein.

       216.    The Administrative Procedure Act requires courts to "hold unlawful and set aside

agency action" that is "arbitrary, capricious,[or] an abuse of discretion." 5 U.S.C. § 706(2)(A).

       217.    Defendants' decision to utilize differential privacy for the 2020 Census is arbitrary

and capricious because the Bureau:(1)failed to consider the impact that its decision would have

on the States, including Alabama, which rely on the provision of accurate census data for redis-

tricting and other purposes;(2) failed to offer States, including Alabama, the ability to accurate

tabulations of population for redistricting purposes; and/or(3) offered an explanation for its deci-

sion that runs counter to the evidence before the agency.




                                                 47
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 48 of 53



       218.    Defendants' decision to use differential privacy for the 2020 Census is therefore

"arbitrary, capricious, [or] an abuse of discretioe in violation of the Administrative Procedure

Act.. 5 U.S.C. § 706(2)(A).

                                              COUNT V

                              (Violations of 13 U.S.C.§ 141(c) —
                     Failure to produce data in the time required by law)

       219.    Plaintiffs reallege and incorporate by reference all preceding paragraphs of this

Complaint as though fully set forth herein.

       220.    Section 141 of the Census Act sets a timeline for the delivery of redistricting data

to the States. Section 141(c) requires that the redistricting data be sent to the States no later than

one year after the census date. One year after the census date is March 31, 2021.

       221.    The Census Bureau has announced that the data will not be released by March 31,

2021, and will instead be delivered September 30, 2021.

       222.    This delay violates Section 141 and directly harms Alabama and its citizens, in-

cluding Plaintiff Aderholt.

                                            COUNT VI

           (Violation of the Administrative Procedure Act,5 U.S.C.§ 706(2)(A) —
                  The February 12 Decision is not in accordance with law)

       223.    Plaintiffs reallege and incorporate by reference all preceding paragraphs of this

Complaint as though fully set forth herein.

       224.    The APA requires this Court to hold unlawful and set aside any final agency action

that is "not in accordance with law." 5 U.S.C. § 706(2)(A).

       225.    The February 12 Decision is a final agency action.

       226.    The February 12 Decision is "not in accordance with law," id., because it contra-

dicts, and purports to override, the congressionally imposed deadline ofMarch 31.


                                                 48
  Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 49 of 53




       227.    This delay violates 13 U.S.C. § 141(c)and directly harms Alabama and its citizens,

including Plaintiff Aderholt.

                                           COUNT VII

           (Violation of the Administrative Procedure Act,5 U.S.C.§ 706(2)(A) —
                   The February 12 Decision is arbitrary and capricious)

       228.    Plaintiffs reallege and incorporate by reference all preceding paragraphs of this

Complaint as though fully set forth herein.

       229.    The APA requires this Court to hold unlawful and set aside any final agency action

that is "arbitrary, capricious, ... or otherwise not in accordance with law." 5 U.S.C. § 706(2)(A).

       230.    The February 12 Decision is arbitrary and capricious because the Bureau,in issuing

it, "entirely failed to consider an important aspect of the problem, offered an explanation for its

decision that runs counter to the evidence before the agency, or is so implausible that it could not

be ascribed to a difference in view or the product ofagency expertise." Motor Vehicles Mfrs. Ass'n,

463 U.S. at 43.

       231.    Under the February 12 Decision, and "[d]ifferent from previous censuses,the Cen-

sus Bureau will deliver the data for all states at once, instead of on a flow basis." See February 12

Press Release,supra.

       232.    The Bureau failed to address the fact that certain States, like Alabama,have consti-

tutional mandates which rely on timely and accurate census data. There is no indication that the

agency properly considered that problem,including by considering ways it might address the var-

ying needs of different States, such as by prioritizing States with earlier and inflexible deadlines.

The failure to address this obvious and serious issue was arbitrary and capricious.

       233.    The February 12 Decision is additionally arbitrary and .capricious because the

agency failed to properly "assess whether there were reliance interests, determine whether they



                                                49
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 50 of 53




were significant, and weigh any such interests against competing policy concerns." Regents ofthe

Univ. ofCal., 140 S. Ct. at 1915.

       234.    The agency failed to assess and weigh the varying degrees to which States relied

on the March 31 deadline, and so failed to account for significant reliance interests in deciding to

release all the data at once long after the March 31 deadline.

       235.    For this reason and others, the February 12 Decisions must be vacated and "set

aside" as "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law."

5 U.S.C. § 706(2)(A).

                                          COUNT VIII

                (Entitlement to a writ of mandamus under 28 U.S.C.§ 1361)

       236.    Plaintiffs reallege and incorporate by reference all preceding paragraphs of this

Complaint as though fully set forth herein.

       237.    "The district courts shall have original jurisdiction of any action in the nature of

mandamus to compel an officer or employee ofthe United States or any agency thereofto perform

a duty owed to the plaintiff." 28 U.S.C. § 1361.

       238.    A court may grant a writ of mandamus to a plaintiff who has "exhausted all other

avenues of relief' for enforcing "a clear nondiscretionary duty" that the defendant owes to it,

Heckler v. Ringer, 466 U.S. 602,616 (1984), and if issuance of the writ is "appropriate under the

circumstances," Cheney v. U.S. Dist. Ct.for D.C.,542 U.S. 367, 381 (2004).

       239.    If the Court determines the State is not entitled to an injunction, the State has no

other avenue ofreliefto keep the Secretary from breaching a clear nondiscretionary duty.

       240.    The Secretary's failure to act in a timely fashion will cause the irreparable harms

as discussed above, and issuance of"the writ is appropriate under the circumstances." Cheney,542

U.S. at 381.


                                                50
 Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 51 of 53




       241.   Therefore,ifthe Court determines that the State is unable to obtain injunctive relief,

the Court Should issue a writ of mandamus requiring the Secretary to comply with the March 31

deadline imposed by § 141(c)

                                    PRAYER FOR RELIEF

       WHEREFORE,Plaintiffs respectfully request that this Court:

          a. Declare that using differential privacy to alter the tabulations ofpopulation the Sec-

              retary of Commerce must provide the States is a violation of 13 U.S.C. § 141(c).

          b. Declare that using differential privacy to alter the tabulations ofpopulation the Sec-

              retary of Commerce must provide the States is unconstitutional.

          c. Declare that using differential privacy to alter the tabulations ofpopulation the Sec-

              retary of Commerce must provide the States is not in accordance with law or is

              contrary to constitutional right.

          d. Declare that using differential privacy to alter the tabulations ofpopulation the Sec-

              retary ofCommerce must provide the States is arbitrary and capricious or otherwise

              not in accordance with law in violation of the Administrative Procedure Act, 5

              U.S.C. § 706(2)(A).

          e. Preliminarily and permanently enjoin Defendants from using differential privacy to

              alter the tabulations of population the Secretary of Commerce must provide the

              States in connection with the 2020 census.

          f. Declare that the February 12 Decision violates the Census Act, 13 U.S.C. § 141(c).

          g. Declare that the February 12 Decision is arbitrary and capricious or otherwise not

              in accordance with law in violation of the Administrative Procedure Act, 5 U.S.C.

              § 706(2)(A).




                                                  51
Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 52 of 53




      h. Vacate the February 12 Decision that delays the release of redistricting data to the

         States.

      i. Enjoin Defendants from implementing the February 12 Decision and from failing

         to fulfill their statutory duties under 13 U.S.C. § 141(c) by March 31, 2021—or,

         alternatively, enjoin Defendants from delaying the release of data beyond the ear-

         liest possible date this Court determines.equitable and that will allow the State to

         use the redistricting data during the redistricting process.

      j. Issue a writ of mandamus requiring the timely sharing of redistricting data by

         March 31, 2021, as required by 13 U.S.C. § 141(c).

      k. Award Plaintiffs their costs and reasonable attorneys' fees, and litigation expenses

         incurred in bringing this action pursuant to 28 U.S.C. § 2412.

      1. Grant further relief as this Court deems just and proper.




                                          52
Case 3:21-cv-00211-RAH-ECM-KCN Document 1 Filed 03/10/21 Page 53 of 53




   Dated: March 10, 2021                Respectfully submitted,

   STEVE MARSHALL
   Attorney Gener 1 ofAlabama

  /s/
  Edmund G.LaCour Jr.(ASB-9182-U81L)      son B. Torchinsky*
  Solicitor General                     Jonathan P. Lienhard*
                                        Shawn T. Sheehy*
  A. Barrett Bowdre(ASB-2087-K29V)      Phillip M. Gordon*
  Deputy Solicitor General
                                        HOLTZMAN VOGEL JOSEFIAK
                                        TORCHINSKY,PLLC
  James W.Davis(ASB-4063-158J)
                                         15405 John Marshall Hwy
  Winfield J. Sinclair(ASB-1750-S81W)
                                        Haymarket, VA 20169
  Brenton M.Smith(ASB-1656-X27Q)
                                        (540)341-8808(Phone)
  Assistant Attorneys General
                                        (540)341-8809(Fax)
                                        Jtorchinsky@hvjt.law
  STATE OF ALABAMA
                                        Jlienhard@hvjt.law
  OFFICE OF THE ATTORNEY GENERAL
                                        Ssheehy@hvjt.law
  501 Washington Ave.
                                        Pgordon@hvjt.law
  Montgomery, AL 36130
  Telephone:(334)242-7300
                                        *pro hac vice application to be filed
  Fax:(334)353-8400
  Edmund.LaCour@AlabamaAG.gov
                                        Counselfor Plaintiffs
  Barrett.Bowdre@AlabamaAG.gov
  Jim.Davis@AlabamaAG.gov
  Winfield.Sinclair@AlabamaAG.gov
  Brenton.Smith@AlabamaAG.gov

  Counselfor the State ofAlabama
